Exhibit 10.1

PLEDGE AND ESCROW AGREEMENT

THIS PLEDGE AND ESCROW AGREEMENT (this “Agreement”), dated as of August 14,
2012, is by and among Exelixis, Inc. (the “Company”), as pledgor, Wells Fargo
Bank, National Association, as trustee under the Indenture referred to below
(the “Trustee”), and Wells Fargo Bank, National Association, in its capacity as
securities intermediary and escrow agent (the “Escrow Agent”).

RECITALS

The Company and the Trustee have entered into the Indenture, dated as of
August 14, 2012 (the “Original Indenture”), as supplemented by the First
Supplemental Indenture, dated as of August 14, 2012 (the “Supplemental
Indenture”; the Original Indenture, as supplemented by the Supplemental
Indenture, is referred to herein as the “Indenture”), pursuant to which the
Company will issue $287,500,000 in aggregate principal amount of its 4.25%
Convertible Senior Subordinated Notes due 2019 (the “Notes”). “Holder” means the
Person in whose name a Note is registered on the books of the Registrar.

The Company desires to establish an escrow account with the Escrow Agent into
which certain sums, as fully described in Section 2(a) below, will be,
simultaneously with the original issuance of the Notes, deposited by or on
behalf of the Company to be held and distributed in accordance with the terms
and conditions set forth herein, and the Escrow Agent is willing to establish
such an account and to accept such funds in accordance with the terms
hereinafter set forth.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Establishment of Escrow Account. The Escrow Agent shall establish on
the date hereof and maintain in the Trustee’s name a “securities account”
(within the meaning of Article 8 of the Uniform Commercial Code of the State of
New York as in effect from time to time (the “New York UCC”)) identified as ABA
Number: 121000248; Account Number: 0001038377; Account Name: Corporate Trust
Clearing; FFC: Exelixis Pledge and Escrow Account (the “Escrow Account”) to
which there shall be immediately credited and held amounts received by the
Escrow Agent from the Company in accordance with Section 3 hereof. The funds
credited to the Escrow Account shall be applied and disbursed only as provided
herein. The Escrow Agent shall segregate the funds credited to the Escrow
Account from its other funds held as an agent or in trust. The Escrow Agent
shall treat all property held by it in the Escrow Account as “financial assets”
(as defined in Section 8-102(a)(9) of the New York UCC) in accordance with
Section 8-501 (or successor section) of the New York UCC.

SECTION 2. Deposit To The Escrow Account; Investments.



--------------------------------------------------------------------------------

(a) (i) Simultaneously with the original issuance of the Notes, the Company
shall deliver or cause to be delivered to the Escrow Agent for deposit
$36,690,191.00 in immediately available funds (the “Escrow Funds”).

(ii) All amounts to be deposited with the Escrow Agent shall be transferred by
wire transfer of immediately available funds to the following account:

Wells Fargo Bank, National Association

ABA No. 121000248

Account No. 0001038377

Acct Name: Corporate Trust Clearing Account

FFC: Exelixis Pledge and Escrow Account, SEI #48150002

Attn: Maddy Hall, 213-614-2588

(iii) The Escrow Agent may assume without inquiry that all amounts deposited by
the Company under this Section 2 have been correctly computed in accordance with
the requirements of the Indenture, that no additional amounts are required to be
so delivered and that the Escrow Agent is not required under the Indenture to
hold in the Escrow Account any additional amounts other than income earned on
investments made in accordance with this Section 2. The Escrow Agent shall not
be responsible for investing any income earned on investments or any Excess
Escrow Funds unless agreed to in writing by the Company and the Escrow Agent.

(b) Promptly following the deposit of any such funds into the Escrow Account
(and in any event on the date hereof), the Company, after consulting with
Goldman, Sachs & Co., as representative of the several underwriters named in
Schedule I to the Underwriting Agreement, dated as of August 9, 2012, relating
to the Notes, shall provide written instructions to the Escrow Agent pursuant to
the form of notice attached hereto as Exhibit A (upon which the Escrow Agent may
conclusively rely) no later than 11:00 am New York City Time on the date hereof
as to the specific Permitted Securities in which Escrow Funds are to be invested
and until such instructions are given by the Company, the Escrow Agent shall not
invest such funds. For purposes of this Agreement, “Permitted Securities” shall
mean “Money Market Securities” and/or “Government Securities.” “Money Market
Securities” shall mean money market securities issued by Money Market Funds.
“Money Market Fund” means any registered investment company that meets the
conditions of paragraphs (c)(2), (c)(3) and (c)(4) of Rule 2a-7 under the
Investment Company Act of 1940, as amended, that invests exclusively in cash,
securities of the U.S. government, securities of government-sponsored
enterprises created by the U.S. Congress and privately issued money market
securities that have been rated by at least one “nationally recognized
statistical rating organization” (as that term is used in Section 15E of the
Securities Exchange Act of 1934, as amended) and received the highest credit
rating (as of the date hereof, A1 in the case of Standard & Poor’s Ratings
Service and P1 in the case of Moody’s Investor Service, Inc.) from each
nationally recognized statistical rating organization that has rated them.
“Government Securities” shall mean noncallable direct obligations of, or
noncallable obligations the payment of principal of and interest on which are
unconditionally guaranteed by, the United States of America. All such amounts
shall remain so invested until the Scheduled Interest Payment Date whereupon the
Escrow Agent shall withdraw such amounts allocated for

 

2



--------------------------------------------------------------------------------

the applicable Scheduled Interest Payment pursuant to Section 4 hereof. All
interest accrued on the Escrow Funds, if any, shall be added to the Escrow
Account and be part of the Escrow Account for all purposes hereunder. The Escrow
Agent shall not be liable for any losses, liabilities, charges, or claims
resulting from any depreciation in the market value of such investments or from
any sale or liquidation thereof. As and when the Escrow Funds and any interest
or income thereon, if any, is to be released under this Agreement, the Escrow
Agent shall cause the Permitted Securities to be converted into cash in
accordance with its customary procedures. All Permitted Securities from time to
time credited to the Escrow Account constituting a “security entitlement” as
defined in Section 8-102(a)(17) of the New York UCC shall be held in the name of
the Trustee (or its nominee) and in no event shall the Company be or be deemed
to be the “entitlement holder” (as such term is defined in Section 8-102(a)(7)
of the New York UCC) with respect thereto.

SECTION 3. Security Interest.

(a) Pledge and Assignment. As security for the Secured Obligations (as defined
below), the Company hereby irrevocably pledges, assigns and grants to the
Trustee, for the equal and ratable benefit of the Holders, a first priority
continuing security interest in, and control of, all of the Company’s right,
title and interest in and to all of the following whether now owned or existing
or hereafter acquired or created (collectively, the “Collateral”):

(i) the Escrow Account, all security entitlements from time to time carried in
the Escrow Account, all funds from time to time held in the Escrow Account,
including, without limitation, the Escrow Funds and all certificates and
instruments, if any, from time to time, representing or evidencing the Escrow
Account or the Escrow Funds;

(ii) all investments of funds in the Escrow Account, all of which shall
constitute Permitted Securities, and whether held by or registered in the name
of the Escrow Agent or any nominee, all certificates and instruments, if any,
from time to time representing or evidencing any such Permitted Securities and
all security entitlements to such Permitted Securities;

(iii) all promissory notes, certificates of deposit, deposit accounts, checks
and other instruments evidencing Permitted Securities from time to time
hereafter delivered to or otherwise possessed by the Escrow Agent, for or on
behalf of the Company, in substitution for or in addition to any or all of the
then existing Collateral;

(iv) all interest, dividends, cash, instruments, securities and other properties
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Collateral; and

(v) all proceeds of the foregoing.

The Trustee hereby appoints the Escrow Agent to act as the Trustee’s agent, on
behalf of the Holders, for purposes of perfecting the foregoing pledge,
assignment and security interest in the Collateral, and the Escrow Agent hereby
accepts such appointment. For so long as the foregoing pledge, assignment and
security interest remains in effect, the Escrow Agent hereby waives any right of
set off or banker’s lien that it, in its individual capacity or in its capacity
as

 

3



--------------------------------------------------------------------------------

an agent for Persons other than the Trustee and the Holders, may have with
respect to any or all of the Collateral.

(b) Secured Obligations. So long as this Agreement is in effect, this Agreement
secures the due and punctual payment and performance of all obligations of the
Company, whether now or hereafter existing, under the Notes, the Indenture and
this Agreement, including, without limitation, interest and premium, if any,
accrued on the Notes after the commencement of a bankruptcy, reorganization or
similar proceeding involving the Company to the extent permitted by applicable
law; notwithstanding the foregoing, “Secured Obligations” shall not include the
Company’s obligation to issue and deliver shares of Common Stock (or other
reference property) upon conversion of the Notes, provided that for the
avoidance of doubt, “Secured Obligations” shall include the Company’s
obligations to pay the principal of, and accrued and unpaid interest, if any,
on, the Notes in the event of any acceleration upon an Event of Default,
including a failure to comply with the Company’s obligations to convert the
Notes as set forth in Section 9.02 of the Supplemental Indenture (collectively,
the “Secured Obligations”).

(c) Delivery of Collateral. All certificates or instruments, if any,
representing or evidencing all or any portion of the Collateral shall be held by
the Escrow Agent on behalf of the Trustee pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignments in blank, all in form and substance
sufficient to convey a valid security interest in such Collateral to the Trustee
for the Trustee and the equal and ratable benefit of the Holders. All securities
in uncertificated or book-entry form and all security entitlements, if any, in
each case representing or evidencing the Collateral shall be registered in the
name of the Trustee (or any of its nominees) as the registered owner thereof, by
book-entry or as otherwise appropriate so as to properly identify the interest
of the Trustee therein. In addition, the Escrow Agent shall have the right, at
any time following the occurrence and during the continuance of an Event of
Default, to transfer to or to register in the name of the Trustee or any of its
nominees any or all of the other Collateral. Except as otherwise provided
herein, all Collateral shall be deposited and held in the Escrow Account until
withdrawn in accordance with this Agreement. The Escrow Agent shall have the
right at any time to exchange certificates or instruments representing or
evidencing all or any portion of the Collateral for certificates or instruments
of smaller or larger denominations in the same aggregate amount.

(d) Maintaining the Escrow Account. So long as this Agreement is in full force
and effect:

(i) subject to the other terms and conditions of this Agreement, all Collateral
held by the Escrow Agent pursuant to this Agreement shall be held in the Escrow
Account, which shall be subject to the exclusive dominion and control of the
Trustee for the benefit of the Trustee and the equal and ratable benefit of the
Holders;

(ii) the Escrow Account and all Collateral from time to time therein shall
remain segregated from all other funds or other property otherwise held by the
Trustee or the Escrow Agent, as applicable;

 

4



--------------------------------------------------------------------------------

(iii) all amounts (including, without limitation, any Escrow Funds or interest
on or other proceeds of the Escrow Funds or any Permitted Securities held in the
Escrow Account) shall remain on deposit in the Escrow Account until withdrawn in
accordance with this Agreement;

(iv) the Escrow Agent shall take all steps necessary to ensure that the Trustee
is the holder or entitlement holder (as the case may be) of all of the
Collateral upon receipt and that either the Trustee for the equal and ratable
benefit of the Holders or, to the extent required by applicable law, the Escrow
Agent, for the benefit of the Trustee and the equal and ratable benefit of the
Holders, is the holder or entitlement holder of all Permitted Securities and
other uncertificated securities on the books of the applicable Federal Reserve
Bank or other applicable securities intermediary; and

(v) notwithstanding anything to the contrary herein, the Escrow Agent shall
comply with all instructions from the Trustee with respect to the Escrow Account
and the security entitlements carried therein without further consent from the
Company.

(e) Further Assurances. The Company shall, at the Company’s expense, execute and
deliver to the Trustee or its designee such other instruments and documents, and
take all further action as is necessary to confirm or perfect the security
interest of the Trustee granted or purported to be granted hereby or to enable
the Trustee to exercise and enforce its rights and remedies hereunder with
respect to any Collateral, and the Company shall take all necessary action to
preserve and protect the security interest created hereby as a first priority,
perfected lien and encumbrance upon the Collateral.

SECTION 4. Distributions from Escrow Account. Assets on deposit in the Escrow
Account shall be withdrawn by the Escrow Agent and transferred only in
accordance with this Section 4:

(a) Event of Default.

(i) For so long as an Event of Default has occurred and is continuing under the
Indenture, no amounts shall be disbursed from the Escrow Account, except as
provided in Section 4(a)(ii) or 4(b)(i) below.

(ii) If any Event of Default has occurred and is continuing under Section 9.02
of the Supplemental Indenture:

(1) The Trustee may, without notice to the Company except as required by
applicable law and at any time or from time to time, direct the Escrow Agent to
redeem or sell all Collateral and transfer all proceeds thereof to the Paying
Agent to apply such funds in accordance with Section 9.15 of the Supplemental
Indenture.

(2) If requested by the Holders pursuant to Section 9.06 of the Supplemental
Indenture, the Trustee (and/or the Escrow Agent at its direction and on its
behalf) may also, in addition to the other rights and remedies provided for
herein, exercise in respect of the Collateral all the rights and remedies of a

 

5



--------------------------------------------------------------------------------

secured party upon default under the New York UCC, and may also, without notice
except as specified below, redeem or sell the Collateral or any part thereof in
one or more parcels at public or private sales, at any of the Trustee’s or the
Escrow Agent’s offices or elsewhere, for cash, on credit or for future delivery,
and upon such other terms as the Trustee may deem commercially reasonable. The
Company agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to the Company of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notice to the Company. The Trustee and the Escrow Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Trustee (or the Escrow Agent on its behalf) may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

(3) Any cash held by the Escrow Agent as Collateral and all net cash proceeds
received by the Trustee or the Escrow Agent in respect of any sale or
liquidation of, collection from, or other realization upon all or any part of
the Collateral may, in the discretion of the Trustee, be held by the Trustee or
the Escrow Agent as collateral for, and then or at any time thereafter be
applied (after payment of any costs and expenses incurred in connection with any
redemption, sale, liquidation or disposition of or realization upon the
Collateral and the payment of any amounts payable to the Trustee or the Escrow
Agent) in whole or in part by the Trustee for the equal and ratable benefit of
the Holders against all or any part of the Secured Obligations in such order as
described in Section 9.15 of the Supplemental Indenture.

(b) Scheduled Interest Payments. Pursuant to the Notes, the Company is obligated
to make payments of interest on the Notes on each of February 15,
2013, August 15, 2013, February 15, 2014, August 15, 2014, February 15, 2015 and
August 15, 2015 (each such interest payment, a “Scheduled Interest Payment”, and
the date of each such interest payment, a “Scheduled Interest Payment Date”).
The Scheduled Interest Payments due on the Notes are to be made, at the election
of the Company, from (1) amounts held in the Escrow Account in accordance with
the procedures set forth in Section 4(b)(i) below or (2) other sources of funds
available to the Company, as anticipated in Section 4(b)(ii) below, or from any
combination of (1) and (2) above; provided, however, that nothing herein shall
be construed as limiting the Company’s obligation to make all interest payments
due on the Notes at the times and in the amounts required by the Notes, which
obligation shall be absolute and unconditional.

(i) Payment of Interest. If the Company elects to cause a Scheduled Interest
Payment to be made using funds held in the Escrow Account, then, not later than
five (5) Business Days prior to the applicable Scheduled Interest Payment Date,
the Company shall direct the Escrow Agent in writing pursuant to the form of
notice attached hereto as Exhibit B (upon which the Escrow Agent may
conclusively rely) to transfer on the applicable Scheduled Interest Payment Date
from the Escrow Account to the Paying Agent funds in a specified amount
necessary to provide for payment in full (or, if the Company intends to make a
portion of such interest payment with funds or Permitted Securities in the
Escrow Account and the remainder of

 

6



--------------------------------------------------------------------------------

such interest payment with funds other than those in the Escrow Account, such
portion) of the next Scheduled Interest Payment on the Notes. The Escrow Agent
shall transfer such specified amount on the applicable Scheduled Interest
Payment Date at or prior to 11:00 a.m., New York City time, as set forth in
Section 4(d)(ii) hereof, and shall notify the Company in writing that it has
made such transfer to the Paying Agent. If the Company does not intend to
utilize the funds (or Permitted Securities) in the Escrow Account to make any
such Scheduled Interest Payment in full, or does not direct the Escrow Agent in
writing to make any such Scheduled Interest Payment, then the Company shall make
the Scheduled Interest Payment from Company Funds (as defined in
Section 4(b)(ii) below).

(ii) Release of Funds to the Company Due to Direct Payment of Interest by the
Company. If the Company makes any Scheduled Interest Payment or a portion of any
Scheduled Interest Payment from a source of funds other than the Escrow Account
(“Company Funds”), the Company may, after payment in full of such Scheduled
Interest Payment and upon at least five (5) Business Days’ prior notice, direct
the Escrow Agent in writing pursuant to the form of notice attached hereto as
Exhibit B (upon which the Escrow Agent may conclusively rely) to release to the
Company (or at the written direction of the Company, to release to a designated
third party) an amount of funds or Permitted Securities from the Escrow Account,
the sum of the cumulative interest payments which is less than or equal to the
amount of Company Funds so expended in making the Scheduled Interest Payment.
Upon receipt of such notice, the Escrow Agent shall pay over or transfer to the
Company the requested amount.

(c) Excess Escrow Funds. If, (x) in the course of funding the Escrow Account
pursuant to Section 2(a) hereof, the Company either elects or is required to
deposit in the Escrow Account funds in an amount greater than that which is
required to fund the payment of all remaining Scheduled Interest Payments (in
order to permit the Escrow Agent to purchase an amount of Permitted Securities
equal to or greater than that which is required to fund the payment of the
remaining Scheduled Interest Payments or otherwise) or (y) the balance of the
Escrow Account exceeds the remaining Scheduled Interest Payments as a result of
cumulative interest payments on the Permitted Securities held in the Escrow
Account (any such excess amounts under clauses (x) and (y) being hereinafter
referred to as “Excess Escrow Funds”), the Company may, (i) in the case of (x),
on the date hereof, and (ii) in the case of (y), upon at least five (5) Business
Days’ prior written notice, pursuant to the form of notice attached hereto as
Exhibit B (upon which the Escrow Agent may conclusively rely), direct the Escrow
Agent, to release to the Company (or at the written direction of the Company, to
release to a designated third party) an amount of funds or Permitted Securities
from the Escrow Account, the sum of which (including aggregate principal amount
of such Permitted Securities) is less than or equal to the amount of the Excess
Escrow Funds; provided, however, that with respect to a request to release
Excess Escrow Funds arising under clause (x), the Escrow Agent will not require
five (5) Business Days’ prior written notice, and such written notice may be
provided concurrently with the investment of the Escrow Fund in the Permitted
Securities. Upon receipt of such notice, the Escrow Agent shall pay over or
transfer to the Company (or its designated third party, as the case may be) the
requested amount or Permitted Securities; provided, however, that the Escrow
Agent shall receive such request from the Company no later than 11:00 am New
York City time on the day such funds are to be remitted.

(d) Wire Transfer.

 

7



--------------------------------------------------------------------------------

(i) All funds distributed from the Escrow Account to the Company shall be
transferred by wire transfer of immediately available funds to the following
account:

 

            Account Name:    Exelixis, Inc.             Account No.:   
4121445746             Routing No.:    121000248             Bank Name:    Wells
Fargo Bank             Bank Address:   

420 Montgomery Street

San Francisco, CA 94104

(ii) All funds (or Permitted Securities that are scheduled to mature or that can
be liquidated on or before the date of the applicable Scheduled Interest
Payment) distributed from the Escrow Account to the Paying Agent for payment on
the Notes shall be transferred by an account-to-account transfer of immediately
available funds to the following account:

Wells Fargo Bank, National Association

ABA No. 121000248

Account No. 0001038377

Acct Name: Corporate Trust Clearing Account

FFC: Exelixis 4.25% Conv Sr Sub Notes 2019, SEI # 48150001

Attn: Maddy Hall, 213-614-2588

(e) Written Instructions; Certificates. The Company shall, upon request by the
Escrow Agent, execute and deliver to the Escrow Agent such additional written
instructions and certificates hereunder as may be reasonably required by the
Escrow Agent to give effect to this Section 4.

SECTION 5. Termination of Security Interest. Upon payment in full of the
Scheduled Interest Payments or upon payment in full of the Secured Obligations
and satisfaction and discharge of the Indenture pursuant to Article 10 of the
Supplemental Indenture, (a) this Agreement and (b) the security interest
evidenced by this Agreement in any Collateral remaining in the Escrow Account
shall automatically terminate and be of no further force and effect.
Furthermore, upon the release of any Collateral from the Escrow Account in
accordance with the terms of this Agreement, whether upon release of such
Collateral to Holders as payment of interest on the Notes or to the Company
pursuant to Sections 4(b)(ii) or 4(c), or upon payment in full of the Secured
Obligations and satisfaction and discharge of the Indenture pursuant to Article
10 of the Supplemental Indenture, then in each case the security interest
evidenced by this Agreement in such Collateral so released shall automatically
terminate and be of no further force and effect. The Trustee and the Escrow
Agent shall, upon request by the Company, execute and deliver to the Company
such additional written instructions and certificates hereunder as may be
reasonably required by the Company to give effect to this Section 5.

SECTION 6. Attorneys-in-Fact. The Company hereby irrevocably appoints each of
the Trustee and the Escrow Agent as the Company’s attorney-in-fact, coupled with
an interest, with full authority in the place and stead of the Company and in
the name of the Company or otherwise, from time to time to take any action and
to execute any instrument that may be

 

8



--------------------------------------------------------------------------------

necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation, to receive, endorse and collect all instruments made payable
to the Company representing any interest payment, dividend or other distribution
in respect of the Collateral or any part thereof and to give full discharge for
the same, and the expenses of the Trustee and the Escrow Agent incurred in
connection therewith shall be payable by the Company; provided that neither the
Trustee nor the Escrow Agent is under any obligation or duty to exercise any
authority under this Section 6.

SECTION 7. Trustee or Escrow Agent May Perform. Without limiting the authority
granted under Section 6 hereof, if the Company fails to perform any agreement
contained herein, the Trustee or the Escrow Agent may, but shall not be
obligated to, itself perform, or cause performance of, such agreement, and the
expenses of the Trustee or the Escrow Agent incurred in connection therewith
shall be payable by the Company and shall be secured by the Collateral.

SECTION 8. Representations, Warranties and Agreements.

(a) The Company represents and warrants that:

(i) The execution, delivery and performance by the Company of this Agreement are
within its corporate power, have been duly authorized by all necessary corporate
action of the Company, and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of any judgment, injunction or
order or of any agreement or other instrument binding upon the Company other
than any contravention or default that would not, individually or in the
aggregate, have a Material Adverse Effect (as defined in the Underwriting
Agreement) or of the certificate of incorporation or by-laws of the Company.

(ii) The Company (a) is duly organized, validly existing and in good standing
under the laws of the State of Delaware, (b) has full corporate power and
authority to enter into this Agreement and (c) has the power and authority to
pledge and grant a security interest in the Collateral as provided by this
Agreement.

(iii) This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, receivership,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity.

(iv) Upon the execution and delivery of this Agreement by the parties hereto and
the delivery to the Escrow Agent of the Collateral, the pledge of the Collateral
pursuant to this Agreement creates a valid and perfected first priority security
interest in the Collateral, securing the payment of the Secured Obligations for
the benefit of the Trustee, the Escrow Agent and the Holders, enforceable as
such against all creditors of the Company and any persons purporting to purchase
any of the Collateral from each of them.

(v) Other than the filing of a UCC financing statement in respect of the
security interest granted hereunder, no consent of any other person and no
consent, authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either (a) for
the pledge by the Company of the Collateral pursuant to

 

9



--------------------------------------------------------------------------------

this Agreement or for the execution, delivery or performance of this Agreement
by the Company or (b) for the exercise by the Trustee or the Escrow Agent of the
remedies in respect of the Collateral pursuant to this Agreement.

(vi) Other than as set forth in the Pricing Prospectus (as defined in the
Underwriting Agreement), there are no legal or governmental proceedings pending
to which the Company or any of its subsidiaries is a party or to which any
property of the Company or any of its subsidiaries is the subject, which, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect; and, to the
best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.

(vii) The pledge of the Collateral pursuant to this Agreement is not prohibited
by any applicable law or governmental regulation, release, interpretation or
opinion of the Board of Governors of the Federal Reserve System or other
regulatory agency (including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System).

(viii) All information set forth herein relating to the Collateral is accurate
and complete in all material respects.

(b) The Company covenants and agrees that:

(i) it will not (and will not purport to) (a) sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option or warrant with
respect to, any of the Collateral nor (b) create or permit to exist any Lien
upon or with respect to any of the Collateral (except for the liens and security
interests granted under this Agreement) and at all times will have the right to
pledge the Collateral, free and clear of any Lien or adverse claims (except for
the liens and security interests granted under this Agreement);

(ii) it will not (a) enter into any agreement or understanding (other than the
Indenture) that restricts or inhibits or purports to restrict or inhibit the
Trustee’s or the Escrow Agent’s rights or remedies hereunder, including, without
limitation, their right to sell or otherwise dispose of the Collateral or
(b) fail to pay or discharge any tax, assessment or levy of any nature with
respect to the Collateral not later than three Business Days prior to the date
of any proposed sale under any judgment, writ or warrant of attachment with
respect to the Collateral; and

(iii) it will not change its jurisdiction of incorporation without 5 days’ prior
written notice to the Trustee (or such shorter period as the Trustee may agree
in its sole discretion).

(c) The Escrow Agent represents and warrants that it is a bank with trust powers
that in the ordinary course of its business maintains securities accounts for
others and is acting solely in such capacity in respect of the Escrow Account.
The Escrow Agent further represents and warrants that it is a “securities
intermediary” within the meaning of Section 8-102(a)(14) of the New York UCC.

 

10



--------------------------------------------------------------------------------

(d) For purposes of this Section, “Lien” means, with respect to any asset, any
mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset.

SECTION 9. Fees and Expenses of Escrow Agent.

(a) The Company agrees to pay the Escrow Agent its agreed-upon compensation for
its services as Escrow Agent hereunder promptly upon request therefor, and to
reimburse the Escrow Agent for all reasonable and documented expenses of or
disbursements incurred by the Escrow Agent in the performance of its duties
hereunder, including the reasonable fees, expenses and disbursements of legal
counsel to the Escrow Agent, all as provided in the Fee Schedule attached as
Annex A hereto.

(b) The Escrow Agent shall have a first priority lien upon any Excess Escrow
Funds on deposit in the Escrow Account solely for any costs, expenses and fees
that may arise hereunder and may retain that portion of the investment income in
the Escrow Account equal to such unpaid amounts, until all such costs, expenses
and fees have been paid.

SECTION 10. Rights, Duties and Immunities of Escrow Agent. Acceptance by the
Escrow Agent of its duties under this Agreement is subject to the following
terms and conditions, which all parties to this Agreement hereby agree shall
govern and control the rights, duties and immunities of the Escrow Agent:

(a) The duties and obligations of the Escrow Agent shall be determined solely by
the express provisions of this Agreement and the Escrow Agent shall not be
liable except for the performance of such duties and obligations as are
specifically set out in this Agreement. The Escrow Agent shall not be required
to inquire as to the performance or observation of any obligation, term or
condition under any agreement or arrangement between the Company and the
Trustee. The Escrow Agent is not a party to, and is not bound by, any agreement
or other document out of which this Agreement may arise. The Escrow Agent shall
be under no liability to any party hereto by reason of any failure on the part
of any party hereto (other than the Escrow Agent) or any maker, guarantor,
endorser or other signatory of any document or any other person to perform such
person’s obligations under any such document. The Escrow Agent shall not be
bound by any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall give its prior written consent
thereto. This Agreement shall not be deemed to create a fiduciary relationship
between the parties hereto under state or federal law.

(b) The Escrow Agent shall not be responsible in any manner for the validity or
sufficiency of this Agreement or of any property delivered hereunder, or for the
value or collectibility of any note, check or other instrument, if any, so
delivered, or for any representations made or obligations assumed by any party
other than the Escrow Agent. Nothing herein contained shall be deemed to
obligate the Escrow Agent to deliver any cash, instruments, documents or any
other property referred to herein, unless the same shall have first been
received by the Escrow Agent pursuant to this Agreement.

 

11



--------------------------------------------------------------------------------

(c) The Company shall reimburse and indemnify the Escrow Agent for, and hold it
harmless against, any loss, liability or expense, including but not limited to
reasonable legal counsel fees and expenses, incurred without bad faith, gross
negligence or willful misconduct on the part of the Escrow Agent, arising out of
or in conjunction with its acceptance of, or the performance of its duties and
obligations under, this Agreement, as well as the costs and expenses of
defending against any claim or liability arising out of or relating to this
Agreement.

(d) The Escrow Agent shall be fully protected in acting on and conclusively
relying upon any written notice, direction, request, waiver, consent, receipt or
other paper or document which the Escrow Agent in good faith believes to have
been signed and presented by the Company.

(e) The Escrow Agent shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it in good faith or for any mistake in act
or law, or for anything which it may do or refrain from doing in connection
herewith, except its own gross negligence or willful misconduct.

(f) The Escrow Agent may seek the advice of legal counsel in the event of any
dispute or question as to the construction of any of the provisions of this
Agreement or its duties hereunder, and except for its own bad faith, gross
negligence or willful misconduct it shall incur no liability and shall be fully
protected in respect of any action taken, omitted or suffered by it in good
faith in accordance with the advice or opinion of such counsel.

(g) The agreements set forth in this Section 10 shall survive the resignation or
removal of the Escrow Agent, the termination of this Agreement and the payment
of all amounts hereunder.

(h) In no event shall the Escrow Agent be liable to the Company, the Trustee or
any third party for special, punitive, indirect or consequential damages,
including but not limited to lost profits, irrespective of whether such party
has been advised of the likelihood of such loss or damage and regardless of the
form of action arising in connection with this Agreement.

(i) The Escrow Agent shall not be obligated to take any action hereunder which
might in the Escrow Agent’s judgment involve any risk of expense, loss or
liability, unless it shall have been furnished with indemnity and/or security
satisfactory to it.

(j) The Escrow Agent may perform any duties hereunder either directly or by or
through agents and attorneys and the Escrow Agent shall not be responsible for
any misconduct or negligence on the part of any agent or attorney appointed with
due care by it hereunder.

(k) If, at any time, (a) there shall exist any dispute with respect to the
holding or disposition of all or any portion of the Escrow Funds or any other
obligations of the Escrow Agent hereunder or (b) the Escrow Agent is in doubt as
to the action to be taken hereunder, the Escrow Agent is authorized to retain
the Escrow Funds until (i) such dispute or uncertainty shall be resolved to the
satisfaction of the Escrow Agent in its sole discretion or (ii) the Escrow Agent
files an interpleader action in any court of competent jurisdiction, and upon
the filing thereof, the Escrow Agent shall be relieved of all liability as to
the Escrow Funds and shall be entitled to recover attorneys’ fees, expenses and
other costs incurred in commencing and maintaining any

 

12



--------------------------------------------------------------------------------

such interpleader action. The Escrow Agent shall be entitled to act on any
agreement, court order or arbitration decision without further question, inquiry
or consent. The Escrow Agent shall have no liability to the Company, the Trustee
or any other person with respect to any suspension of performance or
disbursement into court, specifically including any liability or claimed
liability that may arise, or be alleged to have arisen, out of or as a result of
any delay in the disbursement of the Escrow Funds or any delay in or with
respect to any other action reasonably required or requested of the Escrow
Agent.

SECTION 11. Miscellaneous.

(a) Waiver. No waiver of any provision of this Agreement nor consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be in writing and signed by each of the non-breaching parties and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

(b) Severability. If, for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid in a particular case or in all cases, such
circumstances shall not have the effect of rendering any of the other provisions
of this Agreement inoperative, unenforceable or invalid, and the inoperative,
unenforceable or invalid provision shall be construed as if it were written so
as to effectuate, to the maximum extent possible, the parties’ intent.

(c) Binding Effect. This Agreement shall inure to and be binding upon the
parties and their respective successors and permitted assigns; provided,
however, that the Company may not assign its rights or obligations hereunder
without the express prior written consent of the Trustee.

(d) Choice of Law. The existence, validity, construction, operation and effect
of any and all terms and provisions of this Agreement shall be determined in
accordance with and governed by the internal laws of the State of New York,
including without limitation the New York UCC, without giving effect to the
conflicts of law principles of such State. The securities intermediary’s
jurisdiction for purposes of Section 8-110 of the New York UCC shall be the
State of New York.

(e) Entire Agreement. This Agreement, the Underwriting Agreement, the Notes and
the Indenture contain the entire agreement among the parties with respect to the
subject matter hereof and supersede any and all prior agreements, understandings
and commitments with respect thereto; provided, however, that this Agreement is
executed and accepted by the Trustee and the Escrow Agent subject to all terms
and conditions of its acceptance of the trust under the Indenture, as fully as
if said terms and conditions were set forth at length herein.

(f) Amendments. This Agreement may be amended only by a writing signed by duly
authorized representatives of all parties. The Trustee and the Escrow Agent may
execute an amendment to this Agreement only if the consent of each of the
Holders required by Section 11.02 of the Supplemental Indenture has been
obtained or is not required pursuant to the terms thereof.

(g) Notices. All notices, requests, instructions, orders and other
communications required or permitted to be given or made under this Agreement to
any party hereto shall be

 

13



--------------------------------------------------------------------------------

delivered in writing by hand delivery or overnight delivery, or shall be
delivered by facsimile with machine confirmation of full delivery not more than
24 hours following such facsimile notice. A notice given in accordance with the
preceding sentence shall be deemed to have been duly given upon the sending
thereof. Notices should be addressed as follows:

To the Company:

Exelixis, Inc.

210 East Grand Avenue

South San Francisco, California 94080

Attention: Secretary

Fax: (650) 837-7179

To the Trustee or the Escrow Agent:

Wells Fargo Bank, National Association

707 Wilshire Blvd. 17th Floor

Los Angeles, California 90017

Attn: Corporate Trust Services

Fax: (213) 614-3355

or at such other address or facsimile number as the specified entity most
recently may have designated in writing in accordance with this paragraph to the
other parties.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.

(i) Interpretation. The headings of the sections contained in this Agreement are
solely for convenience of reference and shall not affect the meaning or
interpretation of this Agreement.

(j) Tax Matters. The parties acknowledge that, for tax reporting purposes, all
interest attributable to the Escrow Funds shall be allocable to the Company. The
Parties agree that, for tax reporting purposes, all interest and other income
from investment of the Escrow Account shall, as of the end of each calendar year
and to the extent required by the Internal Revenue Service, be reported as
having been earned by the Company, whether or not such income was disbursed
during such calendar year. The Company agrees to provide the Escrow Agent with
certified tax identification numbers by furnishing appropriate Form W-9 (or Form
W-8, in the case of non-U.S. persons) and other forms and documents that the
Escrow Agent may reasonably request. The Company acknowledges that failure to
supply such information may obligate the Escrow Agent to withhold a portion of
any payments made to the Company pursuant to this Agreement under the applicable
provisions of the Internal Revenue Code of 1986, as amended from time to time.

 

14



--------------------------------------------------------------------------------

(k) USA Patriot Act Information. To help the government fight the funding of
terrorism and money laundering activities, federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation. The Company agrees to provide all such
information and documentation as requested by Escrow Agent to ensure compliance
with United States federal law.

(l) Force Majeure. In no event shall the Escrow Agent be responsible or liable
for any failure or delay in the performance of its obligations hereunder arising
out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Escrow Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

[Signature pages follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day first written above.

 

EXELIXIS, INC., as Pledgor By:  

/s/ Michael M. Morrissey, Ph.D.

  Name: Michael M. Morrissey, Ph.D.   Title: President and Chief Executive
Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

By:  

/s/ Maddy Hall

  Name: Maddy Hall   Title: Vice President

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Escrow Agent

By:  

/s/ Maddy Hall

  Name: Maddy Hall   Title: Vice President

[Signature Page to Pledge and Escrow Agreement]

 

16



--------------------------------------------------------------------------------

EXHIBIT A

[Exelixis Letterhead]

August 14, 2012

Wells Fargo Bank, National Association

707 Wilshire Blvd. 17th Floor

Los Angeles, California 90017

ATTENTION: Corporate Trust Services

 

  RE: Pledge and Escrow Agreement dated August 14, 2012 among Exelixis, Inc.,
Wells Fargo Bank, National Association as Trustee under the Indenture and Wells
Fargo Bank, National Association as Escrow Agent under the Pledge and Escrow
Agreement

Ladies and Gentlemen:

Reference is made to Section 2 of the Pledge and Escrow Agreement. The Company
hereby directs the Escrow Agent to purchase the securities described on Schedule
A, which securities constitute “Permitted Securities” under the Pledge and
Escrow Agreement. Payment and delivery with respect to the Permitted Securities
shall be on a simultaneous deliver-versus-payment settlement method.

The Company hereby certifies to the Escrow Agent (and for the benefit of the
Trustee under the Indenture), that any disbursement made by the Escrow Agent in
reliance on this direction is permitted by and complies with the Pledge and
Escrow Agreement.

 

EXELIXIS, INC.

 

Name Title

 

Exh. A-1



--------------------------------------------------------------------------------

Schedule A

 

Exh. A-2



--------------------------------------------------------------------------------

EXHIBIT B

[Exelixis Letterhead]

[Date]

Wells Fargo Bank, National Association

707 Wilshire Blvd. 17th Floor

Los Angeles, California 90017

ATTENTION: Corporate Trust Services

 

  RE: Pledge and Escrow Agreement dated August 14, 2012 among Exelixis, Inc.,
Wells Fargo Bank, National Association as Trustee under the Indenture and Wells
Fargo Bank, National Association as Escrow Agent under the Pledge and Escrow
Agreement

Ladies and Gentlemen:

Reference is made to Section 2 of the Pledge and Escrow Agreement. The Company
hereby directs the Escrow Agent to make the following disbursements:

 

Section 4(b) (i)    $                                     Date of Disbursement:
Section 4(b) (ii)    $    Date of Disbursement: Section 4(c)    $    Date of
Disbursement:

The Company hereby certifies to the Escrow Agent (and for the benefit of the
Trustee under the Indenture), that any disbursement made by the Escrow Agent in
reliance on this direction is permitted by and complies with the Pledge and
Escrow Agreement.

 

EXELIXIS, INC.

 

Name Title



--------------------------------------------------------------------------------

ANNEX A

Escrow Agent Fee: $3,500.

Legal Counsel Fee: At cost.